UNITED STATES  SECURITIES AND EXCHANGE COMMISSION  Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER  PURSUANT TO RULE 13a-16 OR 15d-16 UNDER  THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril2012 PEARSON plc (Exact name of registrant as specified in its charter)  N/A  (Translation of registrant's name into English)  80 Strand  London, England WC2R 0RL  44-20-7010-2000 (Address of principal executive office)  Indicate by check mark whether the Registrant files or will file annual reports under cover of Form 20-F or Form 40-F:  Form 20-F X Form 40-F  Indicate by check mark whether the Registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934  Yes No X This Report includes the following documents:  1. A press release from Pearson plc announcing AGM Statement ﻿ 27 April 2012 Pearson plc Results of Annual General Meeting 2012 Pearson plc held its annual general meeting for shareholders at 12 noon today. All resolutions set out in the Company's Notice of Annual General Meeting dated 22 March 2012 were proposed and approved on a poll. The total number of votes received for each resolution is set out below. The Company's issued share capital on 27 April 2012 was 815,987,698ordinary shares of 25p each. The proportion of the Company's issued share capital represented by those votes cast is approximately 68.8%. Resolution No. (as noted on the proxy form) Shares For and Discretionary Shares Against Shares marked as Votes Withheld/ Abstentions 1. To receive the 2011 report and accounts 2. To declare a final dividend 3. To re-elect David Arculus 4. To re-elect Patrick Cescau 5. To re-elect Will Ethridge 6. To re-elect Rona Fairhead 7. To re-elect Robin Freestone 8. To re-elect Susan Fuhrman 9. To re-elect Ken Hydon 10. To re-elect Josh Lewis 11. To re-elect John Makinson 12. To re-elect Glen Moreno 13. To re-elect Marjorie Scardino 14. To reappoint Vivienne Cox 15. To approve the report on directors' remuneration 16. To reappoint the auditors 17. To determine the remuneration of the auditors 18. To authorise the company to allot ordinary shares 19. To waive the pre-emption rights 20. To authorise the company to purchase its own shares 21. To approve the holding of general meetings on 14 clear days' notice 22. To approve the Articles of Association   SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized.  PEARSON plc  Date: 27 April, 2012 By: /s/ STEPHEN JONES  Stephen Jones Deputy Secretary
